DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12-15, and17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, and 11 of U.S. Patent No. 11,136,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the tank module and tank installation portion of the instant application correspond to the water supply tank and tank installation space of the granted US patent.
Instant Application 17/873,463
Conflicting Patent US 11,136,709
1. A clothes treatment apparatus comprising: an apparatus cabinet that defines a front inlet at a front surface of the apparatus cabinet; a door rotatably coupled to the apparatus cabinet and configured to open and close the front inlet; a treatment chamber defined in the apparatus cabinet and configured to receive clothes through the front inlet; a cycle chamber defined below the treatment chamber; a steam device located at the cycle chamber and configured to supply steam to the treatment chamber; a tank module configured to store water and to supply the water to the steam device, the tank module being further configured to collect condensed water from the treatment chamber; and a tank installation portion located below the treatment chamber and between the door and the cycle chamber, the tank installation portion defining a tank installation space configured to receive the tank module, wherein the tank installation portion comprises: a tank module frame that defines a first space recessed toward the cycle chamber, and a lower cabinet that is coupled to a lower side of the tank module frame and defines a second space recessed downward relative to the first space, the lower cabinet being configured to support the tank module, and wherein the tank installation space includes the first space and the second space.
1. A clothes treatment apparatus comprising: a cabinet that defines an opening at a front surface;  a door rotatably connected to the cabinet and configured to open and close the opening; a treatment chamber located inside the cabinet and configured to receive clothes; a cycle chamber located vertically below the treatment chamber; a steam device located in the cycle chamber and configured to supply steam to the treatment chamber; a heat pump located in the cycle chamber and configured to supply air to the treatment chamber;  a water supply tank configured to supply water to the steam device; and a drainage tank configured to receive condensed water from at least one of the treatment chamber or the heat pump; a tank mounting part that defines a tank installation space configured to receive the water supply tank and the drainage tank, that is located between the door and the cycle chamber, and that is configured to separate at least a portion of the cycle chamber from an outside of the cabinet, the tank mounting part comprising:   a tank module frame located forward relative to the cycle chamber, and a lower cabinet located at a lower side of the tank module frame and configured to support the water supply tank and the drainage tank.
12. The clothes treatment apparatus according to claim 11, wherein the tank installation  portion further comprises: a water pocket that protrudes from a bottom of the second space and is configured to connect the tank module to the steam device, the water pocket being located closer to the second lateral side of the first space than to the first lateral side of the first space.  
5. The clothes treatment apparatus according to claim 3, wherein the lower cabinet comprises a water pocket that is configured to connect the water supply tank to the steam device and that is configured to be exposed to the outside based on the water supply tank being separated from the tank mounting part.
13. The clothes treatment apparatus according to claim 2, wherein the tank installation portion further comprises a water pocket that protrudes upward from the base and is configured to connect the tank module to the steam device.  
5. The clothes treatment apparatus according to claim 3, wherein the lower cabinet comprises a water pocket that is configured to connect the water supply tank to the steam device and that is configured to be exposed to the outside based on the water supply tank being separated from the tank mounting part.
14. The clothes treatment apparatus according to claim 13, wherein the water pocket is located closer to a first lateral side of the tank installation space than to a second lateral side of the tank installation space that is different from the first lateral side.  
9. The clothes treatment apparatus according to claim 5, wherein the water pocket is located at a first side of the cabinet with respect to a vertical reference line, and wherein the steam device is located at the first side of the cabinet.
15. The clothes treatment apparatus according to claim 13, wherein the water pocket comprises: a pocket housing that protrudes upward from the base and defines a water hole at an upper side of the pocket housing; and a water barrier that extends upward from edges of the upper side of the pocket housing.
7. The clothes treatment apparatus according to claim 6, wherein the water pocket comprises a water barrier that protrudes from the lower cabinet and that defines a receiving space configured to hold water discharged from the water supply tank; and wherein the water pocket defines a water hole in the receiving space, the water hole extending through the lower cabinet and connecting to a flow channel that is connected to the steam device.
17. The clothes treatment apparatus according to claim 1, wherein the tank module frame has a rear opening defined at a rear side of the tank installation space.
11. The clothes treatment apparatus according to claim 10, wherein the tank module frame defines a recess that is recessed in a direction from the door to the cycle chamber, and   wherein the tank module frame comprises a plate that covers a rear side of the recess.


Claim Objections
Claims 2-11, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo (US 2009/0241606) directed towards a cabinet laundry treating machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711